Citation Nr: 0639312	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than March 27, 1997, for the award of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2002 (notice mailed September 22, 
2002) decision by the RO which granted an increased initial 
evaluation for PTSD from 50 percent to 100 percent, effective 
March 27, 1997.

The veteran and his wife testified at a hearing held on 
August 16, 2004, before the undersigned Board member.  This 
case was remanded by the Board in February 2005.


FINDINGS OF FACT

1.  A March 1999 decision by the RO granted service 
connection for PTSD, effective from March 27, 1997.  The 
veteran filed a timely notice of disagreement (NOD) with the 
50 percent rating, but he did not file a NOD with the 
effective date within one year of the decision.  

2.  A NOD with the effective date, filed in October 2002 
after the RO's August 2002 decision granting a 100 percent 
rating effective March 27, 1997, was not timely.  The 
veteran's October 2002 statement amount to an application to 
reopen.




CONCLUSION OF LAW

A claim to reopen the issue of entitlement to an effective 
date earlier than March 27, 1997, for the grant of service 
connection for PTSD is legally insufficient.  
38 U.S.C.A. §§ 5108, 5110 (West 2002 & Supp. 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, if a veteran files an application with 
VA, and the claim is disallowed, or the claimant is not 
satisfied with the determination (such as with the assignment 
of a specific effective date), he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1998).  If he does not initiate an appeal 
within one year, however, the decision becomes final.  See 
38 C.F.R. § 20.302(a), 20.1103 (1998).

A March 22, 1999, RO decision granted the veteran's then-
pending claim of entitlement to service connection for PTSD, 
and the RO assigned an initial rating of 50 percent effective 
from March 27, 1997.  Notice of that decision and of his 
appellate rights was sent to the veteran on April 22, 1999.  
On December 16, 1999, the veteran filed a NOD with the 50 
percent rating.  He did not file a NOD with the assigned 
effective date within one year.  Therefore, the March 1999 
decision became final with regard to the assigned effective 
date.  38 C.F.R. § 20.1103 (1998).  

By an August 2002 decision, the RO granted an increased 
initial rating for the veteran's service-connected PTSD from 
50 percent to 100 percent, effective March 27, 1997.  In 
October 2002, the veteran filed a NOD, challenging the March 
1999 decision as to when an award of service connection 
should be assigned.

Because the March 1999 decision as to the effective date for 
the award of service connection had become final, the October 
2002 NOD amounted to an application to reopen the question of 
when service connection should be awarded.  Such a question 
may not be addressed without the presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).  However, in cases where an appellant seeks to reopen 
a determination on an effective date under 38 C.F.R. § 3.156, 
the United States Court of Appeals for Veterans Claims 
(Court), in Lapier v. Brown, 5 Vet. App. 215 (1993), has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an 
effective date can not result in the actual assignment of an 
earlier effective date.  This is so because an award granted 
on a reopened claim may not be made effective prior to the 
date of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400(q)(1)(ii) (2006); also 
see Leonard v. Nicholson, 405 F. 3rd 1333 (Fed. Cir. 2005) (a 
claim to reopen a final adjudication as to an effective date 
is without legal merit because the earliest date assignable 
is the date of the claim to reopen, which could not be 
earlier than the effective date already awarded).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the March 1999 rating 
decision is final as to the assignment of an effective date 
for the grant of service connection for PTSD, and as, 
pursuant to the holding in Lapier and Leonard, the veteran 
would not be entitled to an earlier effective date for the 
grant of service connection for PTSD even if he had presented 
new and material evidence, his claim must be denied as 
legally insufficient.

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) affects the 
manner in which most claims are adjudicated by VA.  
Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).




ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


